Citation Nr: 1420352	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include atopic dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to July 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit on appeal.

In February 2011, the Veteran appeared and testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In July 2012, the Board denied the Veteran's claim of entitlement to service connection for a skin disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court endorsed a joint motion for remand (JMR), which vacated the July 2012 Board decision that denied the claim for service connection for a skin disability, and remanded the matter for compliance with the instructions in the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that in order to comply with the directives given in the August 2013 JMR, the Veteran's claim must be remanded for additional evidentiary development.  

The parties agreed that the Board relied on an inadequate VA examination in its July 2012 denial of service connection for a skin disability.  The parties asserted that the April 2012 examination was inadequate inasmuch as the examiner failed to explain why the Veteran's documented in service flare-ups did not constitute a permanent aggravation of the skin disability.  In addition, the examiner did not discuss the significance of the Veteran's contentions that his skin disability worsened as a result of marching in the heat while wearing his heavy uniforms.  In other words, this opinion was inadequate due to lack of sufficient rationale.  

In light of the conclusions reached in the JMR, the Board finds that the claim should be remanded for a new VA examination to obtain an opinion as to whether any preexisting skin disability was permanently aggravated during the Veteran's military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's skin disability.  

The claims file and any pertinent evidence in Virtual VA/VBMS should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

(a)  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed skin disability is related to his military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

(b)  In addition, the examiner is requested to opine as to whether there is clear and unmistakable evidence that any diagnosed skin disability preexisted service and, if so, whether such disability was permanently aggravated by service beyond the natural progression of the disability.  The examiner is asked to provide an opinion with the "clear and unmistakable" language, if possible. 

The examiner is asked to specifically address the Veteran's contentions that wearing heavy uniforms during hot weather permanently aggravated his skin disability.  

The examiner should provide a complete rationale for any opinions provided.

It is left to the examiner's discretion whether the Veteran should be physically examined again. 

2.  Thereafter, the RO/AMC should adjudicate the issue on appeal.  If the benefit sought remains denied, the RO/AMC should issue the Veteran and his representative a supplemental statement of the case and afford the veteran the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



